                       Case 3:08-ap-03011-MFW Doc 234-1 Filed 02/18/21 Entered 02/18/21 15:17:53
                                                     St. Thomas
                                            Desc Appearance     CasesPage 1 of 1
                                                              List
                                                           19-30004 and 08-3011
First Name Last Name          Party Representing                       Firm Name
 Norman      Abood              Jeffrey J Prosser            The Law Office of Norman Abood
   Justin  Holcombe          FirstBank Puerto Rico            Dudley Newman Feuerzeig LLP
 Elizabeth    Viele     James Carroll, Chapter 7 Trustee
  Robert      Craig              Jeffrey Prosser                           n/a
Kimberley    Willett          Courtroom Deputy                             DCVI
  Lindsay    Kolba           United States Trustee
    Jose    Carrion       Chapter 13 Standing Trustee       JRCarrion Chapter 13 Trustee Office
